—In a proceeding pursuant to CPLR 2308 (b) to compel compliance with a non-judicial subpoena duces tecum, the petitioner appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Goldstein, J.), dated December 16, 1997, as denied its application and granted the respondent’s cross application to quash the subpoena.
Ordered that the appeal is dismissed as academic, with costs to the respondent.
At the oral argument of this appeal, counsel for the respondent informed this Court that during the pendency of the appeal, the New York State Division of Housing and Community Renewal made a final determination that no decrease in services had occurred at the appellant’s building and dismissed the respondent’s petition before that agency which had sought a rent reduction. Accordingly, the issues raised on this appeal are academic. Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.